DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Upon further consideration, the species requirement is withdrawn.

	However, it is respectfully noted that the election of SEQ ID NO: 965 in which the second Q is substituted with L does not read on the present claims since L is not a conservative amino acid substitution for Q (i.e. present claim 1 is only drawn to a single conservative amino acid substitution). 
Priority
	The present application is a CON of 16/531,989 filed August 5, 2019 (now U.S. Patent 10,689,417) which claims the benefit of 62/785,754 filed December 28, 2018 and 62/715,097 filed August 6, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 27, 2020; March 2, 2021; May 28, 2021; and July 21, 2021 are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

	The sequence disclosures are located at paragraph 763. Any polypeptide sequence with at least four specifically defined amino acid residues is required to be part of the Sequence Listing and CRF. 
	Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
	If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Claim Objections
Claim 18 is objected to because of the following informalities: “I” is listed twice for X174.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Paragraphs 580-616 refer to the amino acids that may be in the specific variable residues of present SEQ ID NO: 949.
X174 is an amino acid with a large hydrophobic side chain – more specifically defined as I, L, M, V, F, Y, or W. Thus, for claim 18, A, E, N, Q, R, S, and T are considered new matter.  
X175 is an amino acid with an acidic side chain or a large hydrophobic side chain – more specifically D, E, I, L, M, V, F, Y, or W. Thus, for claim 18, A, N, Q, R, S, and T are considered new matter.
X176 is an amino acid with an acidic side chain or a polar/neutral side chain – more specifically D, E, H, N, Q, S, T, or Y. Thus, for claim 18, L, R, and V are considered new matter.
X177 is an amino acid with an acidic side chain – more specifically D or E. Thus, for claim 18, N, T, and V are considered new matter.
X178 is an amino acid with a large hydrophobic side chain or an aromatic side chain – more specifically I, L, M, V, F, Y, W, or H. Thus, for claim 18, S is considered new matter.
X179 is an amino acid with an acidic side chain or a polar/neutral side chain – more specifically D, E, H, N, Q, S, T, or Y. Thus, for claim 18, A, G, K, and R are considered new matter.
X180 is G. Thus, for claim 18, R is considered new matter.
X182 is E. Thus, for claim 18, D and Y are considered new matter. For claim 19, D is considered new matter. 
X183 is L. Thus, for claim 18, F and I are considered new matter.
X185 is an amino acid with a large hydrophobic side chain – more specifically defined as I, L, M, V, F, Y, or W. Thus, for claim 18, C, H, P, Q, and T are considered new matter. For claim 19, Q is considered new matter. For claim 20, Q is considered new matter.
It is also respectfully noted that X171, X172, X173, X186, X187, and X188 are not specifically defined in the claims while the residues are specifically defined in the specification (see paragraphs 580-616).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed peptide. Residues X171, X172, X173, X186, X187, and X188 are not specifically defined in the claims (see claims 18-20). All variable residues should be specifically defined in the claims so that the scope of the claims is clear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 14, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 depend from claim 4 which depends from claim 1. Claim 1 is drawn to a peptide of SEQ ID NOs: 954, 965, 991, 1007, or 1024 and claim 4 is a compound of claim 1. The Markush of claim 5 includes “a peptide” which fails to further the peptides of SEQ ID NOs: 954, 965, 991, 1007, or 1024. Claim 14 depends on claim 13 which depends on claim 9. Claim 9 is drawn to a peptide of SEQ ID NOs: 950-953, 955-964, 966-990, 992-1006, 1008-1023, and 1025-1027 and claim 13 is a compound of claim 9. The Markush of claim 5 includes “a peptide” which fails to further the peptides of SEQ ID NOs: 950-953, 955-964, 966-990, 992-1006, 1008-1023, and 1025-1027. Claim 25 depends from claim 24 which depends from claim 18. Claim 18 is drawn to a peptide of SEQ ID NO: 949 and claim 24 is a compound of claim 18. The Markush of claim 25 includes “a peptide” which fails to further the peptide of SEQ ID NO: 949. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 18-20, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-27 of U.S. Patent No. 10,689,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a single conservative amino acid substitution for SEQ ID NOs: 954, 965, 991, 1007, or 1024 while U.S. Patent No. 10,689,417 is drawn to SEQ ID NOs: 954, 965, 991, 1007, or 1024. The conservative amino acid substitution would be an obvious variant of SEQ ID NOs: 954, 965, 991, 1007, or 1024. In addition, at least SEQ ID NO: 965 reads on present SEQ ID NO: 949.

Claims 18 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 24-27 of U.S. Patent No. 10,703,776. Although the claims at issue are not identical, they are not patentably distinct from each other because at least SEQ ID NO: 16 reads on conservative amino acid substitutions (see residues 1, 2, 4, 5, 8, 9, and 13) of present SEQ ID NO: 949.

Claims 1-20 and 23-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-20 of copending Application No. 17/089,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present SEQ ID NOs: 950-1027 are the same as SEQ ID NOs: 950-1027 of copending Application No. 17/089,515 (reference application). In addition, any conservative amino acid substitutions would be considered obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 and 23-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, and 9-20 of copending Application No. 17/089,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present SEQ ID NOs: 950-1027 correspond to SEQ ID NOs: 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 2111, 1212, 1214, 1215 of Application No. 17/089,533 (reference application). In addition, any conservative amino acid substitutions would be considered obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658